Citation Nr: 1430564	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-46 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vascular disease, to include as secondary to PTSD.  

3.  Entitlement to automobile or adaptive equipment or adaptive equipment only.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2008 administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut which reimbursed the Veteran for specially adapted vehicle equipment in the amounts of $2439.06 and $1920.72, respectively, but rejected the Veteran's claim for reimbursement for the cost of air conditioning as part of his awards.  

The case is also before the Board on appeal from a June 2009 rating decision by the VA RO in Hartford, Connecticut.  In that rating decision, the RO denied entitlement to service connection for hypertension and vascular disease, both claimed as secondary to the Veteran's service-connected PTSD.

The Veteran requested, but failed to report without good cause shown, to a Board video conference hearing at the RO scheduled for September 2011.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have also been reviewed.  

In June 2010, the Veteran filed an application for specially adapted housing or a special home adaptation grant.  The claims folder and electronic record do not indicate that the application has been adjudicated, therefore, the matter is referred to the Agency of Original Jurisdiction for the appropriate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts he has hypertension and a vascular condition that are secondary to his service-connected PTSD.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  In this case, the Veteran has been diagnosed with hypertension and a vascular condition, service connection has been established for PTSD, and the Veteran reported that his doctors have indicated a relationship between his PTSD and his hypertension and/or vascular condition; however, there is insufficient medical evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board must remand the claim for a VA examination.

The Veteran also asserts that he was eligible for reimbursement for air conditioning in both his 2006 Hummer and 2009 Honda, as part of his adaptive equipment allowance(s).  

By way of history, the Veteran submitted a VA Form 21-4502 - Application for Automobile or other conveyances and adaptive equipment (under 38 U.S.C. 3901-3904) in September 2005.  In a May 2006 rating decision, the RO found that basic entitlement to automobile and adaptive equipment was established.  In May 2006, the Veteran specifically requested that air conditioning be part of his adaptive equipment allowance because he indicated that the medications he takes for his service-connected disabilities made him sweat excessively.  

In July 2006, the Veteran submitted a VA Form 10-1394 - Application for Adaptive Equipment Motor Vehicle, along with a copy of his lease for a 2006 Hummer and the sticker price with a breakdown of the cost for the non-standard equipment.  Also included in the file is an Adaptive Equipment Worksheet noting the cost of the air conditioning, although it is not clear how this number was calculated because air conditioning was a standard feature for that automobile.  

In a September 2007 administrative decision, the Veteran was notified that he would receive a check for $2439.06 as an adaptive equipment reimbursement for his 2006 Hummer.  That amount did not include reimbursement for the purported cost of the air conditioning.  

The Veteran subsequently submitted another VA Form 10-1394 - Application for Adaptive Equipment Motor Vehicle in November 2008, along with a copy of his lease agreement for a 2009 Honda CR-V and the sticker price with a breakdown of the cost for the non-standard equipment.  Also included in the file is an Adaptive Equipment Worksheet noting the cost of the air conditioning for the Honda, although it is not clear how this number was calculated because air conditioning was a standard feature for that automobile.  

In a December 2008 administrative decision, the Veteran was notified that he would receive a check for $1920.72 as reimbursement for the adaptive equipment in his Honda.  This amount did not include reimbursement for the purported cost of the air conditioning.

According to 38 U.S.C.A. § 3901 and 38 C.F.R. § 3.808(e), reimbursement for automobile air conditioning as part of an allowance for adaptive equipment of a motor vehicle is warranted when such equipment is necessary to the health and safety of the Veteran and to the safety of others.  

It remains unclear as to whether the Veteran qualifies for an air conditioning reimbursement, and a medical opinion must be obtained to address the Veteran's contentions that medications taken for his service-connected disabilities make him sweat excessively such that air conditioning is necessary in his automobile.  

Although the Veteran has continued to assert that air conditioning is a reimbursable component of his adaptive automobile equipment, the RO found, in a June 2009 rating decision and September 2010 Statement of the Case (SOC), that the Veteran did not have basic entitlement to automobile or adaptive equipment or adaptive equipment only even though, as noted above, basic eligibility had already been established pursuant to a May 2006 RO rating decision.  This matter must be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should specifically request that the Veteran identify any additional medical treatment he has received for his hypertension and/or vascular condition.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder.

2.  Schedule the Veteran for an appropriate VA examination(s).  The entire claims file must be made available to the examiner, and the report of the examination should note review of the file.

(a) With respect to hypertension, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability was caused by his service-connected PTSD.

(b) Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension began in or is related to active service, including presumed exposure to herbicides while serving in Vietnam.

In providing the opinion, the examiner's attention is directed to the National Academy of Sciences (NAS) determination pursuant to Update 2012 that placed hypertension in the ''Limited or Suggestive Evidence of Association'' category.  NAS has defined this category of association to mean that the ''evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.''  79 Fed. Reg. 20,308 (April 11, 2014).  

(d) With respect to vascular disease, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability was caused by his service-connected PTSD.

(e)  Is it at least as likely as not (50 percent or greater probability) that vascular disease was aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's vascular disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

(f)  Is it at least as likely as not (50 percent or greater probability) that vascular disease began in or is related to active service, including presumed exposure to herbicides while serving in Vietnam.

(g)  With respect to the Veteran's claim of excessive sweating due to medications taken for service-connected disabilities, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's medications for service-connected disabilities cause excessive sweating; and if so, whether air conditioning equipment is necessary to the health and safety of the Veteran and others as a result of such excessive sweating.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  If the automobile adaptive equipment claim remains denied, the AOJ should fully address the basis for not paying or reimbursing the Veteran for air conditioning equipment for the 2006 Hummer and the 2009 Honda.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



